Citation Nr: 1229602	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for any cognitive disorder, to include memory loss and to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for any sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for any cognitive disorder, to include memory loss, and for any sleep disorder.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2009, the appellant indicated that he wanted to have a hearing before the Board at the RO.  The appellant was scheduled for a video conference hearing in November 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702 (d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Upon review of the claims file, the Board notes that the Veteran submitted nine copies of documents from the Social Security Administration (SSA) in August 2008.  The documents include a decision awarding SSA benefits for cervical disc disease, skin disorder secondary to Agent Orange exposure, gastroesophageal reflux disease, sleep apnea, hyperlipidemia, hypertension, major depressive disorder, and PTSD.  See the July 2008 SSA decision.  However, it does not appear that SSA records pertinent to the award of disability benefits have been obtained or requested. 

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The United States Court of Appeals for Veterans Claims (the CAVC) held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

Review of the record also reveals that the Veteran has not been afforded a VA examination in connection with his claims for service connection for a sleep disorder and cognitive disorder, to include as secondary to the Veteran's service-connected PTSD.  VA outpatient treatment records reflect a diagnosis of sleep apnea, as well as complaints of a sleep impairment and a lack of concentration.  See VA outpatient treatment records dated October 2005 and April 2007.  The evidence of record does not include a medical opinion commenting as to whether it is at least as likely as not that his claimed sleep and cognitive disorders were caused or aggravated by his service-connected PTSD.  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder, to include sleep apnea.  All necessary tests should be performed and all appropriate diagnoses rendered.  
The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep disorder, to include sleep apnea, had its onset in service or is otherwise related to service.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder, to include sleep apnea, is caused or aggravated by a service-connected disability, to specifically include his service-connected PTSD and the medication he takes for this disability.  

If the examiner finds that the Veteran's sleep disorder, to include sleep apnea, is aggravated by the service-connected PTSD he/she should indicate the degree of disability of the disorder before it was aggravated and its current degree of disability.  If the sleep disorder was not caused or aggravated by the service-connected PTSD, the examiner should state so. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cognitive disorder.  All necessary tests should be performed and all appropriate diagnoses rendered.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current cognitive disorder had its onset in service or is otherwise related to service.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's cognitive disorder is caused or aggravated by a service-connected disability, to specifically include his service-connected PTSD and the medication he takes for this disability.  

If the examiner finds that the Veteran's cognitive disorder is aggravated by the service-connected PTSD he/she should indicate the degree of disability of the disorder before it was aggravated and its current degree of disability.  If the cognitive disorder was not caused or aggravated by the service-connected PTSD, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusions reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

4.  Thereafter, readjudicate the issues of entitlement to service connection for sleep and cognitive disorders, to include as secondary to service-connected PTSD under 38 C.F.R. §§ 3.303, 3.310.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


